Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant’s amendment of the claims filed 17 September 2020 has been entered. Applicant’s remarks filed 17 September 2020 are acknowledged.
Claims 4, 8 and 10 are cancelled. Claim 21 has been added. Claims 1-3, 5-7, 9 and 11-21 are pending. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-3, 5-7, 9, 11-15 and 21 are under examination to the extent they read on the elected species: A-b) wherein the GDF-5 is administered to the bone defect by an implantable pump or an implantable medical device; and B) wherein the buffering agent comprises phosphate buffered saline (PBS). Claims 1, 3, 5-7, 11-15 and 21 read on the elected species.

Claim Objections/Rejections Withdrawn
The objection to claim 1 and 11 for informalities is withdrawn in response to Applicant’s amendment of the claims.

The rejection of claim 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in view that claim 8 is now cancelled.

Claim Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Amended and newly added claims 1, 3, 5-7, 11-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dimauro et al. (US 2005/0112091 A1, Pub. Date: May 26, 2005), in view of Su et al. (US 2009/0259023 A1, Pub. Date: Oct. 15, 2009), for reasons set forth in the previous Office Action (p. 5-8) and the following.
Applicant argues that none of the cited references disclose or make obvious the features recited in the amended claims 1 and 11, which require administering a matrix comprising a biodegradable polymer and about 0.1 g to about 800 g of GDF-5 sustainably releasing the GDF-5 over a period of at least three days, wherein the GDF-5 
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
Dimauro teaches local intraosseous administration of a bone-forming (BF) agent and at least one anti-resorptive (AR) agent to treat osteoporotic bone, which may be intact or fractured (such as a vertebral body compression fracture) (see abstract and [0071] [0073]). Dimauro teaches that the bone-forming agents that may be used include members of the bone morphogenetic proteins (BMPs), such as BMP-14 (or MP-52) [0114] (also known as GDF-5). Dimauro teaches that in some embodiments, between about 1 g and 1 mg of BMP is intraosseously administered into the target bone [0118]. Dimauro further teaches that intraosseous administration includes delivering the formulation via metallic or non-metallic bone fracture fixation devices/pumps to the target tissue [0069]. Dimauro teaches that since the bone-forming agent level is expected to be essentially depleted within about 10-15 days after local administration, it may be advantageous to provide an effective amount of the bone-forming agent within the bone for a longer duration [0299]. Dimauro exemplifies using an osmotic pump implant to deliver a bone-forming agent (such as MP-52) for the first month and thereafter deliver the anti-resorptive agent [0396]. Dimauro teaches 
Dimauro teaches as set forth above. Dimauro, however, does not teach wherein the GDF-5 is administered in an aqueous carrier having a pH of from about 4.0 to about 6.0 and comprising a buffering agent at a concentration of about 1 to 100 mM.
Su teaches that while GDF-5 is useful in potential treatment of various diseases and medical conditions, a major challenge for storage, handling, and delivery to target tissues is the stability of the protein, and that GDF-5 is nearly insoluble in physiological pH ranges [0006] [0007]. Su teaches liquid formulations comprising GDF-5 in a biologically isotonic acidic solution having a pH of from about 4.0 to about 5.5, which exhibit improved protein stability during handling and delivery at body temperatures [0002]. Su teaches that a preferred embodiment of the invention includes 0.1 mg/ml rhGDF-5 in a 5-10 mM acetate buffer at pH 4.5-5.0 [0009]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liquid GDF-5 formulation taught by Su to prepare the bone-forming agent comprising GDF-5 (also known as MP-52) taught by Dimauro. One of ordinary skill in the art would have been motivated to do so, because Dimauro teaches administering (e.g., by intraosseous administration) an aqueous solution comprising GDF-5 for treating a bone defect, and Su teaches a liquid buffered GDF-5 formulation that has improved protein stability during handling and delivery at body temperatures. Therefore, the combined teachings provide a reasonable expectation of success in making a therapeutically effective bone-forming agent comprising GDF-5 for treating a bone defect.
g and 1 mg, Dimauro, however, does not specifically teach the claimed ranges, i.e., between about 0.1 g to 800 g (claims 1, 11), about 20 g to 200 g (claims 6, 14), or about 40 g to 100 g (claim 7). Given that the level of skill in this art is very high, and that optimizing parameters such as the amount of a growth factor in a bone-forming composition is routine, modifying the amount of the BMP used by Dimauro to the claimed ranges would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
For the foregoing reasons, the cited references disclose or make obvious the instant claims.

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Amended claim 1 recites “A method of treating a bone defect, the method comprising administering to the bone defect a matrix comprising a biodegradable polymer and about 0.1 g to about 800 g of growth differentiation factor 5 (GDF-5) sustainedly releasing the GDF-5 over a period of at least three days, wherein the GDF-5 is administered in an aqueous carrier having a pH of from about 4.0 to about 6.0, the aqueous carrier comprising a buffering agent at a concentration from about 1 mM to 100 mM, wherein the GDF-5 has from about 5% to about 90% wt. of the matrix.”
The claim is unclear whether a matrix comprising a biodegradable polymer and about 0.1 g to about 800 g of GDF-5 sustainedly releasing the GDF-5 is administered to a bone defect, or an aqueous carrier comprising GDF-5 and a buffering agent at a concentration from about 1 mM to 100 mM and a pH of from about 4.0 to about 6.0 is administered to a bone defect, and it is unclear whether the matrix and the aqueous carrier are the same or separate components. For the purpose of applying art, the claim is interpreted as the matrix is in the form of an aqueous carrier. 
Further, the claim recites “wherein the GDF-5 has from about 5% to about 90% wt. of the matrix”. It is unclear whether the claim requires the matrix containing 90% GDF-5 and 10% matrix material to be able to release the GDF-5 in an aqueous carrier.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The specification as originally filed does not provide support for the invention as now claimed: “A method of treating a bone defect, the method comprising administering to the bone defect a matrix comprising a biodegradable polymer and about 0.1 g to about 800 g of growth differentiation factor 5 (GDF-5) sustainedly releasing the GDF-5 over a period of at least three days, wherein the GDF-5 is administered in an aqueous carrier having a pH of from about 4.0 to about 6.0, the aqueous carrier comprising a buffering agent at a concentration from about 1 mM to 100 mM, wherein the GDF-5 has from about 5% to about 90% wt. of the matrix.” (claim 1) Applicant asserts that no new matter has been added to the amendment of the claims, and points to the specification, e.g., [0070-0074], for support. However, the instant specification as filed does not support the presently amended claim. The specification describes a method of treating a bone defect, comprising administering to the bone defect an amount of GDF-5 over a  having a pH of from about 4.0 to about 6.0; or ii) by implanting a matrix comprising a biodegradable polymer and GDF-5 disposed throughout the biodegradable polymer, wherein the matrix sustained releases the GDF-5. The implantable matrix is described in the specification at paragraphs [0071-0074]. However, the specification does not support administering to the bone defect a matrix comprising a biodegradable polymer and an amount of GDF-5 sustainedly releasing the GDF-5 over a period of at least three days, wherein the GDF-5 is administered in an aqueous carrier. Since the instant claims recite limitations which were not clearly disclosed in the specification as filed, such limitations introduce new concepts and do not comply with the written description requirement set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant is required to cancel the new matter in the response to this Office Action. Alternatively, Applicant is invited to provide sufficient written support for the “limitations” indicated above.  See MPEP 714.02 and 2163.06.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 3, 2021